DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2020 has been entered.
Response to Arguments
Applicant’s arguments filed 11/10/2020 have been considered but are not persuasive.  Applicant has amended claims 18, 40, and 48 to recite:
“(b) comprises a lower skirt frame and fabric coupled to the lower skirt frame, wherein the lower skirt frame: i) is shaped to define a plurality of lower-skirt petals, each petal having an ascending portion and a descending portion, such that the lower skirt frame defines a plurality of ascending portions and descending portions, each of the lower-skirt petals extending radially outward and in a downstream direction from the upper skirt, and 2 of 19 (ii) has an outer edge that defines a path circumferentially around the longitudinal axis along which the plurality of ascending portions and descending portions of the lower skirt frame are disposed, wherein the plurality of ascending 
Applicant intends this claim language to depict a lower skirt frame as in Applicant’s figure 6, where the entire perimeter of the lower frame 130 is spaced below the leaflet frame 110.  However, the claim language recites “wherein the plurality of ascending portions and descending portions of the lower skirt frame are disposed radially outward and distanced from the leaflet frame.”  Applicant argues that Gabbay lacks this configuration because Gabbay’s ascending and descending portions of the lower skirt frame are attached to the leaflet frame and are not distanced from the leaflet frame.  This is not persuasive; Gabbay’s ascending and descending portions are simultaneously attached to the leaflet frame and distanced from the leaflet frame because the folded cuff 84 at the attachment between the fixation support member 14 and the supported valve 16 (para. 43) spaces the ascending and descending portions from the leaflet frame by the width of the folded cuff 84 (see figure 2 and 5, and para. 43). 
New claim 56 is addressed below. 
Examiner’s Note on Other Prior Art
Examiner wishes to direct Applicant’s attention to prior art made of record and not relied upon.  These references are considered pertinent to Applicant’s disclosure. 
Griffin et al. (U.S. Pat. No.: 6,312,465) which describes an upper and lower skirt, each with a retaining frame 19 defining ascending and descending portions as seen in figure 1B.  The prosthetic valve structure is longitudinally spaced from the prosthetic valve frame 22.  
Leonhardt et al. (U.S. Pat. No.: 5,957,949) which describes an upper and lower skirt 24 with a skirt frame 26 defining petals, and an interior valve 22. The valve is attached to the graft material of the prosthetic and is located spaced apart from the upper and lower skirt frame. 
Allowable Subject Matter
Claims 26 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim 56 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Gabbay (Pub. No.: US 2011/0029072).
For claim 56, Gabbay discloses an apparatus for use at a native atrioventricular valve of a heart of a subject (abstract, fig. 6), the apparatus comprising a prosthetic valve structure 18 that comprises: 9 of 19
 	a leaflet frame 12, circumscribing a longitudinal axis of the prosthetic valve structure (e.g., fig. 1, 2);

an upper skirt 40, having an upstream perimeter 46; and 
a lower skirt 42, downstream of the upper skirt (e.g., fig. 2, 6), and having a downstream perimeter 50, wherein: 
(1) the upper skirt 40: 
extends away from the lower skirt, in an upstream direction and radially outward toward the upstream perimeter 46 (e.g., fig. 6), and 
is configured to rest against an atrial surface of the native atrioventricular valve (e.g., fig. 6),
(2) the prosthetic valve structure 18 is shaped to define a waist between the upper skirt and the lower skirt (e.g., the inflow end of valve frame 12, which is located at the narrow portion between the upper skirt and lower skirt),
(3) the lower skirt 42: 
(a) extends away from the upper skirt, in a downstream direction and radially outward toward the downstream perimeter 50 (e.g., fig. 6), 
(b) comprises a lower skirt frame 26 and fabric 42 coupled to the lower skirt frame (e.g., fig. 2), wherein the lower skirt frame 26: 
(i) is shaped to define a plurality of ascending portions (portion closest to radially inner extent 28, e.g., fig. 1) and descending portions (ends 30),

wherein the plurality of ascending portions and descending portions of the lower skirt frame are disposed radially outward and distanced from the waist of the prosthetic valve structure (figure 5 and para. 43, lower skirt frame is separated from the leaflet frame 12 by the folded over outer sheath 84 at the inflow end), and
(c) is configured to rest against a ventricular surface of the native atrioventricular valve (e.g., fig. 6), and 
(4) a downstream portion of the leaflet frame 12 is disposed downstream of at least part of the downstream perimeter of the lower skirt (fig. 6).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-25, 27, 29-31, 37-43, 45, 48-56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gabbay (Pub. No.: US 2011/0029072) in view of Navia et al. (Pub. No.: US 2006/0195183).
For claim 18, Gabbay teaches an apparatus for use at a native atrioventricular valve of a heart of a subject (abstract, fig. 6), the apparatus comprising a prosthetic valve structure 18 that comprises: 
a leaflet frame 12, circumscribing a longitudinal axis of the prosthetic valve structure (e.g., fig. 1, 2); 
prosthetic leaflets 82, coupled to the leaflet frame 12 (e.g., fig. 2), and configured to facilitate upstream-to-downstream bloodflow longitudinally through the prosthetic valve structure (e.g., fig. 6, Gabbay is a prosthetic valve); 
an upper skirt 40, having an upstream perimeter 46; and 
a lower skirt 42, downstream of the upper skirt (e.g., fig. 2, 6), and having a downstream perimeter 50, wherein:
(1) The upper skirt 40: 
extends away from the lower skirt, in an upstream direction and radially outward toward the upstream perimeter 46 (e.g., fig. 6), and 
is configured to rest against an atrial surface of the native atrioventricular valve (e.g., fig. 6), 
(2) the lower skirt 42: 
(a) extends away from the upper skirt, in a downstream direction and radially outward toward the downstream perimeter 50 (e.g., fig. 6), 
(b) comprises a lower skirt frame 26 and fabric 42 coupled to the lower skirt frame (e.g., fig. 2), wherein the lower skirt frame 26: 
(i) is shaped to define a plurality of lower-skirt petals (undulation seen in figures 1-5), each petal having an ascending portion 
(ii) has an outer edge that defines a path circumferentially around the longitudinal axis along which the plurality of ascending portions and descending portions of the lower skirt frame are disposed (e.g., fig. 1-6), 
wherein the plurality of ascending portions and descending portions of the lower skirt frame are disposed radially outward and distanced from the leaflet frame (figure 5 and para. 43, lower skirt frame is separated from the leaflet frame 12 by the folded over outer sheath 84 at the inflow end), and 
(c) is configured to rest against a ventricular surface of the native atrioventricular valve (e.g., fig. 6), and
(3) a downstream portion of the leaflet frame 12 is disposed downstream of at least part of the downstream perimeter of the lower skirt (fig. 6).  
However, Gabbay lacks the lower skirt as shaped to define a plurality of lower-skirt petals, each of the lower-skirt petals extending radially outward and in a downstream direction from the upper skirt as required by claim 18. In contrast to the claim, Gabbay’s lower skirt extends from the radially inner contact surface 44 to define a distal outflow edge 50 by folding the end of the web over the distal end portions of the 
For claim 19, the upper skirt 40 comprises an upper skirt frame 24, and fabric 38 coupled to the upper skirt frame (para. 27).  For claim 20, the outer edge of the lower skirt frame defines a wavy path circumferentially around the longitudinal axis (e.g., fig. 
For claim 22, the wavy path of the outer edge of the upper skirt frame defines alternating upper-skirt crests and upper-skirt dips (e.g., fig. 1, 2), the upper-skirt crests being further from the longitudinal axis than the upper-skirt dips (e.g., fig. 1, 2), the wavy path of the outer edge of the lower skirt frame defines alternating lower- skirt crests and lower-skirt dips (e.g., fig. 1, 2), the lower-skirt crests being further from the longitudinal axis than the lower-skirt dips (e.g., fig. 1, 2), and the alternating of the wavy path of the outer edge of the lower skirt frame is out of phase with the alternating of the wavy path of the outer edge of the upper skirt frame (e.g., fig. 1, 2, para. 23, 24).  
For claim 23, the wavy path has a wavelength, and wherein the prosthetic valve structure is collapsible into a collapsed state for transcatheter delivery to the heart (fig. 8), collapsing of the prosthetic valve structure into the collapsed state reducing the wavelength of the wavy path (wavelength is the distance between successive crests of the wave.  In collapsing the waveform of fig. 1 into the catheter delivery system of figure 8, the distance between the crests of the waves decreases, reducing the wavelength of the wavy path).  For claim 24, the upper skirt frame and the lower skirt frame both comprise Nitinol (para. 33).  For claim 25, the lower skirt extends from the leaflet frame in a manner that defines a space that circumscribes the leaflet frame and is disposed between the leaflet frame and the lower skirt (e.g., fig. 2, 6).  
For claim 27, the upstream perimeter of the upper skirt is disposed upstream of the leaflet frame (e.g., fig. 6). For claim 29, Navia teaches upper skirt petals (covering 50 over upper wing members), each of the upper-skirt petals extending radially outward and in an upstream direction from lower skirt (e.g., fig. 4); it would have been obvious to substitute the skirt of Gabbay with a plurality of upper skirt petals as an obvious alternate skirt suitable for implantation on the atrial side of a mitral valve (e.g., Navia, fig. 5).  For claim 30, the upper-skirt petals are circumferentially out of phase with respect to the lower-skirt petals (e.g., fig. 4).  
For claim 31, each of the leaflets is disposed within, and secured to, the downstream portion of the leaflet frame (e.g., fig. 2, 5).  For claim 37, the apparatus further comprises a leaflet-frame fabric 84 that is coupled to the leaflet frame (e.g., fig. 2, para. 40).  For claim 38, the leaflet frame comprises Nitinol (para. 33).  For claim 39, the prosthetic valve structure is collapsible into a collapsed state for transcatheter delivery to the heart (e.g., fig. 8).    
For claim 40, Gabbay teaches an apparatus for use at a native atrioventricular valve of a heart of a subject (abstract, fig. 6) the apparatus comprising a prosthetic valve structure 18 that comprises: 
a leaflet frame 12, circumscribing a longitudinal axis of the prosthetic valve structure (e.g., fig. 1, 2); 
prosthetic leaflets 82, coupled to the leaflet frame 12, and configured to facilitate upstream-to-downstream bloodflow longitudinally through the prosthetic valve structure (e.g., fig. 6, Gabbay is a prosthetic valve); 
an upper skirt 40, having an upstream perimeter 46; and 

(1) the upper skirt 40: 
extends away from the lower skirt, in an upstream direction and radially outward toward the upstream perimeter 46 (e.g., fig. 6), and 
is configured to rest against an atrial surface of the native atrioventricular valve (e.g., fig. 6), 
(2) the lower skirt 42:
(a) extends away from the upper skirt, in a downstream direction and radially outward toward the downstream perimeter 50 (e.g., fig. 6), and
(b) comprises a lower skirt frame 26 and fabric 42 coupled to the lower skirt frame (e.g., fig. 2), wherein the lower skirt frame 26: 
i) is shaped to define a plurality of lower-skirt petals (undulation seen in figures 1-5), each petal having an ascending portion (portion closest to radially inner extend 28, e.g., fig. 1) and a descending portion (ends 30), such that the lower skirt frame 26 defines a plurality of ascending portions and descending portions, each of the lower-skirt petals extending radially outward and in a downstream direction from the upper skirt (e.g., fig. 6), and 2 of 19 
(ii) has an outer edge that defines a path circumferentially around the longitudinal axis along which the plurality of ascending portions and descending portions of the lower skirt frame are disposed (e.g., figs. 1-6), 

(c) is configured to rest against a ventricular surface of the native atrioventricular valve (e.g., fig. 6), and 
(3) a downstream portion of each of the prosthetic leaflets 82 is disposed downstream of at least part of the downstream perimeter of the lower skirt 42 (fig. 6).
However, Gabbay lacks the lower skirt as shaped to define a plurality of lower-skirt petals, each of the lower-skirt petals extending radially outward and in a downstream direction from the upper skirt as required by claim 18. In contrast to the claim, Gabbay’s lower skirt extends from the radially inner contact surface 44 to define a distal outflow edge 50 by folding the end of the web over the distal end portions of the outflow support features 26 (fig. 2, para. 29).  Thus the skirt does not define a plurality of petals.  Navia teaches a prosthetic mitral valve (fig. 4) with an upper skirt (50, covering upper wing members 60) and a lower skirt (50, covering lower wing members 70), where the lower skirt 50 is shaped to define a plurality of skirt petals (the cover over each wing member 70), each of the lower-skirt petals extending radially outward and in a downstream direction from the upper skirt (fig. 4).  This is an alternate covering for a lower skirt which is intended to be implanted in the mitral valve (para. 27, 29). As Gabbay’s underlying frame has the configuration of petals (fig. 1, outflow support features 26), it is considered an obvious alternate covering to have provided a plurality 
For claim 41, the upper skirt 40 comprises an upper skirt frame 24, and fabric 38 coupled to the upper skirt frame (para. 27).  For claim 42, the outer edge of the lower skirt frame defines a wavy path circumferentially around the longitudinal axis (e.g., fig. 1, 2), and that is disposed radially outward from the leaflet frame (e.g., fig. 2, 6).  For claim 43, the lower skirt extends from the leaflet frame in a manner that defines a space that circumscribes the leaflet frame and is disposed between the leaflet frame and the lower skirt (e.g., fig. 2, 6).  For claim 45, the upstream perimeter of the upper skirt is disposed upstream of the leaflet frame (e.g., fig. 6).   
For claim 48, Gabbay teaches an apparatus for use at a native atrioventricular valve of a heart of a subject (abstract, fig. 6), the apparatus comprising a prosthetic valve structure 18 that comprises: 

prosthetic leaflets 82, coupled to the leaflet frame 12 (e.g., fig. 2), and configured to facilitate upstream-to-downstream bloodflow longitudinally through the prosthetic valve structure (e.g., fig. 6, Gabbay is a prosthetic valve); 
an upper skirt 40, having an upstream perimeter 46; and
a lower skirt 42, downstream of the upper skirt (e.g., fig. 2, 6), and having a downstream perimeter 50, wherein:  
(1) the upper skirt 40: 
extends away from the lower skirt, in an upstream direction and radially outward toward the upstream perimeter 46 (e.g., fig. 6), and
 is configured to rest against an atrial surface of the native atrioventricular valve (e.g., fig. 6), 
(2) the lower skirt 42: 
(a) extends away from the upper skirt, in a downstream direction and radially outward toward the downstream perimeter 50 (e.g., fig. 6), 
(b) comprises a lower skirt frame 26 and fabric 42 coupled to the lower skirt frame (e.g., fig. 2), wherein the lower skirt frame 26: 
(i) is shaped to define a plurality of lower-skirt petals (undulation seen in figures 1-5), each petal having an ascending portion (portion closest to radially inner extend 28, e.g., fig. 1) and a descending portion (ends 30), such that the lower skirt frame 26 defines a plurality of ascending portions and descending portions, 
(ii) has an outer edge that defines a path circumferentially around the longitudinal axis along which the plurality of ascending portions and descending portions of the lower skirt frame are disposed (e.g., fig. 1-6), 
wherein the plurality of ascending portions and descending portions of the lower skirt frame are disposed radially outward and distanced from the leaflet frame (figure 5 and para. 43, lower skirt frame is separated from the leaflet frame 12 by the folded over outer sheath 84 at the inflow end), and 
(c) 8 of 14AMENDMENT UNDR 37 C.F.R. 1.111Attorney Docket No.: Q256890Appln. No.: 16/811,732is configured to rest against a ventricular surface of the native atrioventricular valve (e.g., fig. 6), and 
(3) a downstream portion of the leaflet frame 12 is disposed downstream of at least part of the downstream perimeter of the lower skirt (fig. 6).  
Gabbay lacks a lower skirt having a downstream perimeter that shapes the lower skirt to define a plurality of lower-skirt petals, each of the lower- skirt petals extending radially outward and in a downstream direction from the upper skirt.  In contrast to the claim, Gabbay’s lower skirt extends from the radially inner contact surface 44 to define a distal outflow edge 50 by folding the end of the web over the distal end portions of the outflow support features 26 (fig. 2, para. 29).  Thus the skirt does not define a plurality of petals.  Navia teaches a prosthetic mitral valve (fig. 4) with an upper skirt (50, covering upper wing members 60) and a lower skirt (50, covering lower wing members 
For claim 49, the upper skirt 40 comprises an upper skirt frame 24, and fabric 40 coupled to the upper skirt frame 24.  For claim 50, the outer edge of the lower skirt frame is disposed at the downstream perimeter, and defines a wavy path circumferentially around the longitudinal axis, and that is disposed radially outward from the leaflet frame (fig. 1-4).  For claim 51 the upper skirt frame 24 has an outer edge that 
For claim 52, the wavy path of the outer edge of the upper skirt frame defines alternating upper- skirt crests and upper-skirt dips (e.g., fig. 1-2), the upper-skirt crests being further from the longitudinal axis than the upper-skirt dips (e.g., fig. 1-2), the wavy path of the outer edge of the lower skirt frame defines alternating lower- skirt crests and lower-skirt dips (e.g., fig. 1-2), the lower-skirt crests being further from the longitudinal axis than the lower-skirt dips (e.g., fig. 1-3), and the alternating of the wavy path of the outer edge of the lower skirt frame is out of phase with the alternating of the wavy path of the outer edge of the upper skirt frame (e.g., fig. 1, 2, para. 23, 24).  For claim 53, the upstream perimeter of the upper skirt is disposed upstream of the leaflet frame (e.g., fig. 6).  
For claim 54, Gabbay lacks the upper skirt is shaped to define a plurality of upper-skirt petals, each of the upper-skirt petals extending radially outward and in an upstream direction from lower skirt. In contrast to the claim, Gabbay’s upper skirt extends from the radially inner contact surface 44 to define a distal inflow 54 by folding the end of the web over the distal end portions of the inflow support features 24 (fig. 2, para. 30).  Thus the skirt does not define a plurality of petals.  Navia teaches a prosthetic mitral valve (fig. 4) with an upper skirt (50, covering upper wing members 60) and a lower skirt (50, covering lower wing members 70), where the upper skirt 50 is shaped to define a plurality of skirt petals (the cover over each wing member 60), each of the upper-skirt petals extending radially outward and in a downstream direction from the upper skirt (fig. 4).  This is an alternate covering for an upper skirt which is intended 
For claim 55, the upper-skirt petals are circumferentially out of phase with respect to the lower-skirt petals (e.g., fig. 1, 2, para. 23, 24).  

Claims 32-36, 46, and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gabbay (Pub. No.: US 2011/0029072) in view of Navia et al. (Pub. No.: US 2006/0195183), as applied supra, further in view of Gabbay (Pub. No.: US 2002/0032481).
Gabbay ‘072 is applied supra, however, Gabbay ‘072 does not specify the downstream portion of the leaflet frame comprises a plurality of posts, and at each post of the plurality of posts, a part of one leaflet of the plurality of leaflets converges with a part of another leaflet of the plurality of leaflets, the part of the one leaflet and the part of 
For claims 33 and 46, Gabbay ‘072 does not specify the anchors 72 have a curved prong shape.  Gabbay ‘481 teaches a curved prong shape (para. 56, fig. 5) for an anchor 90 which desirably results in mitigating axial movement of the stent relative to tissue engaged thereby (para. 56).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided Gabbay ‘072 with anchors 72 having a curved prong shape as an obvious alternate anchor shape as taught by Gabbay ‘481 which provides the benefit of mitigating axial movement of the 
For claims 34 and 47, Gabbay ‘072 teaches that all of the anchors 72 are entirely disposed downstream of the upper skirt (e.g., seen best in fig. 12).  For claim 35, Gabbay ‘072 teaches the prosthetic valve structure comprises a plurality of metal segments 64 joined at a respective plurality of joints 66, the joints facilitating (i) collapsing of the prosthetic valve structure into a collapsed state for transcatheter delivery to the heart (e.g., fig. 8), and (ii) expanding of the prosthetic valve structure into a deployed state within the heart (para. 31), and each of the anchors 72 projects from a respective one of the plurality of joints 66 (fig. 1).  For claim 36, Gabbay ‘072 teaches at each of the plurality of joints 66 from which a respective anchor 72 of the plurality of curved prong-shaped anchors projects (fig. 1), a first metal segment 64 of the plurality of segments 64 is joined to a second metal segment 64 of the plurality of segments 64 (fig. 1), and the anchor 72 is shorter than the first metal segment 64 and is shorter than the second metal segment 64 (fig. 1).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243.  The examiner can normally be reached on Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUBA GANESAN/Primary Examiner, Art Unit 3774